104 F.3d 348
NOTICE: First Circuit Local Rule 36.2(b)6 states unpublished opinions may be cited only in related cases.Jeremiah J. CONNORS, Plaintiff, Appellant,v.CITY OF BOSTON, Transportation Department, et al.,Defendants, Appellees.
No. 96-1569.
United States Court of Appeals, First Circuit.
Dec. 13, 1996.

John A. Hanrahan for appellant.
Amy Spector, Assistant Attorney General, with whom Scott Harshbarger, Attorney General of Massachusetts, Office of the Attorney General, was on brief for appellee, Personnel Administrator of the Department of Personnel Administration.
Elizabeth R. O'Donnell, Assistant Corporation Counsel, with whom Merita A. Hopkins, Corporation Counsel, and Kevin S. McDermott, Assistant Corporation Counsel, City of Boston Law Department, were on brief for appellee, City of Boston, Transportation Department.
D.Mass.
AFFIRMED.
Before CYR, Circuit Judge, and ALDRICH and CAMPBELL, Senior Circuit Judges.
PER CURIAM.


1
After consideration of the briefs, arguments and record, we affirm the judgment of the district court for substantially the same reasons set out in the memorandum and order of the magistrate judge.1


2
Like the magistrate judge, we can find no property interest in the state position plaintiff held that is sufficient to support a federal due process claim.  We also agree that the Eleventh Amendment prevents plaintiff, in the circumstances, from suing a state administrative official in a federal forum over the question of an alleged violation of the state civil service law.  Whether and to what extent a state forum is or would have been available to plaintiff to litigate any of his claims concerning state civil service practices is a matter outside our jurisdiction to consider.



1
 Pursuant to 28 U.S.C. § 636(c) the instant case was referred and reassigned in the district court, with the parties' consent, to the magistrate judge for all purposes, including trial and the entry of judgment